Simmons, C. .1,
1. It was error to dismiss an appeal from a justice’s court to the superior court because the magistrate did not send up with the appeal papers a certificate or other evidence that the costs had been paid. Gibson v. Cook, 116 Ga. 817.
2. Where such an appeal is entered and a bond given as prescribed by the code, there is no law requiring that such bond be approved by the justice of the peace. Civil Code, §4468. If the bond is not sufficient, the adverse party may except to the security and have the bond strengthened or the appeal dismissed. Ibid. § 6632.
3. Where in the body of the appeal bond it is recited that the appellant' came *418‘‘within the time allowed by law” and entered his appeal, and the record shows nothing to the contrary, the appeal will be held to be in time. Kimbrough v. Pitts, 63 Ga. 496.
Submitted May 23,
Decided June 9, 1904.
Appeal. Before Judge Gobef. Cherokee superior court. August term, 1903. ,
J. S. DuPre and P. P. DuPre, for plaintiff in error.
George I. Teasley; contra.

Judgment reversed.


All the Justices concur.